PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
BHUSHAN et al.
Application No. 15/465,069
Filed: 21 Mar 2017
For: METHOD AND SYSTEM FOR CONTINUOUS MONITORING OF CARDIOVASCULAR HEALTH
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed December 23, 2020, to accept a certified copy of a foreign application.

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The instant petition lacks item (1).  Petitioner states in the renewed petition that “Applicant’s transmittal on October 23, 2020, filed under 37 CFR 1.55(h) clearly notifies the USPTO that certified copies of the Indian Patent Application Nos. 201641019197 and 201641019151 have been on file at the UPSTO in the prior-filed application number 15/373,753 as of August 21, 2020.”

37 CFR 1.55(h) states:

Certified copy in another U.S. patent or application. The requirement in paragraphs (f) and (g) of this section for a certified copy of the foreign application will be considered satisfied in a reissue application if the patent for which reissue is sought satisfies the requirement of this if a prior-filed nonprovisional application for which a benefit is claimed under 35 U.S.C. 120 , 121 , 365(c) , or 386(c) contains a certified copy of the foreign application and such prior-filed nonprovisional application is identified as containing a certified copy of the foreign application.

A review of USPTO records does not show that the instant application claims the benefit of Application No. 15/373,753.  Further, the Application Data Sheet filed March 21, 2017 does not list a benefit claim under the “Domestic Benefit/National Stage Information” section of the form, but only the four Indian patent applications under the “Foreign Priority Information” section.  Thus, as the instant application does not claim the benefit of Application No. 15/373,753, any certified copies filed in the ‘753 application do not satisfy the requirement of 37 CFR 1.55(f).  The exception described in 37 CFR 1.55(h) only applies if benefit is claimed of the application that contains the certified copies.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)